DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.437 and PCT Rule 11.13(l) because they include the following reference character(s) not mentioned in the description:  12, 36, 42, 50, and 60.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2017/0293127) in view of Yang et al. (WO 2016/164437 A1).
	In regard to claim 1, Sinha et al. disclose a spectrally encoded fluorescence imaging system for imaging a sample, comprising:
(a) a multi-wavelength excitation light source emitting excitation light with a plurality of different wavelengths (e.g., “… At step 302, fluorophores of a sample are excited over a range of wavelengths …” in paragraph 40);
e.g., “… objective 14 is also used to project excitation radiation upon the sample 12. In an exemplary embodiment, objective 14 includes a chromatic lens as discussed below with reference to FIG. 2 … chromatic lens achieves a separation of various frequencies on the image plane because of differences in the refractive index of the lens at different wavelengths of incident light … At step 302, fluorophores of a sample are excited over a range of wavelengths over multiple planes of interest throughout the axial depth of the sample …” in paragraphs 32, 37, and 40);
(c) florescence imaging probes adapted for introduction into the sample, thereby causing a fluorescence signal generated at different spatial positions, such that image information is encoded in fluorescence spectrums (e.g., “… sample 12 is stained or dyed with a fluorophore compound … axial position will be encoded by color, which may be subsequently encoded onto the pixel number of the sensor …” in paragraphs 30 and 40); and
(d) detectors operable to resolve different wavelengths for simultaneous detection of the fluorescence at the different spatial positions, thereby enabling recording of image signals of the sample at the different spatial positions (e.g., “… simultaneous acquisition of multiple planes in the sample … once the light has passed through the pinhole 26 it can be dispersed with one or more prisms or gratings (e.g., prism 28 in FIG. 1) … axial position will be encoded by color, which may be subsequently encoded onto the pixel number of the sensor …” in paragraphs 18 and 40).
 et al. also disclose (paragraph 31) that various “… fluorophores may be used …”, the system of Sinha et al. lacks an explicit description that the “fluorophores” are band-shifting florescence imaging probes exhibiting excitation-dependent emission bands wherein the different wavelengths of the excitation light exhibit different band shifts.  However, fluorophores are well known in the art (e.g., see “… citric acid-based fluorescent dyes (CFDs) … dioxo-pyridine ring (DPR) … DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared) … luminescent composition comprises, consists, or consists essentially of a polymer or oligomer comprising a luminescent moiety formed or derived from a fluorophore or dye described herein. For example, in some cases, a luminescent composition comprises a "biodegradable photoluminescent polymer" or "BPLP." …” in paragraphs 42 and 62 of Yang et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorophore (e.g., “DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared)”) for the unspecified fluorophore of Sinha et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorophore (e.g., band-shifting florescence imaging probes exhibiting excitation-dependent emission bands wherein the different  et al.
	In regard to claim 2 which is dependent on claim 1, while Sinha et al. also disclose (paragraph 31) that various “… fluorophores may be used …”, the system of Sinha et al. lacks an explicit description that the “fluorophores” are cytocompatible biodegradable photoluminescent polymers (BPLPs).  However, fluorophores are well known in the art (e.g., see “… citric acid-based fluorescent dyes (CFDs) … dioxo-pyridine ring (DPR) … DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared) … luminescent composition comprises, consists, or consists essentially of a polymer or oligomer comprising a luminescent moiety formed or derived from a fluorophore or dye described herein. For example, in some cases, a luminescent composition comprises a "biodegradable photoluminescent polymer" or "BPLP." …” in paragraphs 42 and 62 of Yang et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorophore (e.g., “luminescent composition comprises, consists, or consists essentially of a polymer or oligomer comprising a luminescent moiety formed or derived from a fluorophore or dye described herein. For example, in some cases, a luminescent composition comprises a "biodegradable photoluminescent polymer"”) for the unspecified fluorophore of Sinha et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one e.g., cytocompatible biodegradable photoluminescent polymers) as the unspecified fluorophore of Sinha et al.
	In regard to claim 3 which is dependent on claim 1, while Sinha et al. also disclose (paragraph 31) that various “… fluorophores may be used …”, the system of Sinha et al. lacks an explicit description that the “fluorophores” are small molecular citrate-based photoluminescent dyes (CPDs) with identified structures of dioxopryridine (DPR).  However, fluorophores are well known in the art (e.g., see “… citric acid-based fluorescent dyes (CFDs) … dioxo-pyridine ring (DPR) … DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared) … luminescent composition comprises, consists, or consists essentially of a polymer or oligomer comprising a luminescent moiety formed or derived from a fluorophore or dye described herein. For example, in some cases, a luminescent composition comprises a "biodegradable photoluminescent polymer" or "BPLP." …” in paragraphs 42 and 62 of Yang et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorophore (e.g., “DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared)”) for the unspecified fluorophore of Sinha et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one e.g., small molecular citrate-based photoluminescent dyes (CPDs) with identified structures of dioxopryridine (DPR)) as the unspecified fluorophore of Sinha et al.
	In regard to claim 4 which is dependent on claim 1, Sinha et al. also disclose that the detectors are spectrometers, arrayed detectors or other wavelength-selective detectors (e.g., “… Once the light has passed through the pinhole, it can be dispersed with one or more prisms, gratings or other dispersive elements, so that the spot becomes, on a two-dimensional sensor at the image plane, a streak or band as different wavelengths are dispersed from the prism at different angles, so that the vertical spatial axis of the streak contains axial image information …” in paragraph 20).
	In regard to claim 5 which is dependent on claim 1, Sinha et al. also disclose that the spatial positions are axial positions relative to the axis of the excitation light (e.g., “… At step 302, fluorophores of a sample are excited over a range of wavelengths over multiple planes of interest throughout the axial depth of the sample …” in paragraph 40).
	In regard to claim 6 which is dependent on claim 1, Sinha et al. also disclose that the spatial positions are lateral positions relative to the axis of the excitation light (e.g., “… In addition, a plurality of pinholes can be employed to increase throughput by obtaining an image from a different lateral position on the sample 12 …” in paragraph 34).
	In regard to claim 7, Sinha et al. disclose a method of spectrally encoded fluorescence imaging for imaging a sample, the method comprising the steps of:
(a) labeling the sample with florescence imaging probes (e.g., “… sample 12 is stained or dyed with a fluorophore compound …” in paragraph 30);
e.g., “… At step 302, fluorophores of a sample are excited over a range of wavelengths …” in paragraph 40);
(c) introducing spectral encoding to the excitation light such that the different wavelengths of the excitation light are focused at different spatial positions in the sample thereby generating fluorescence at the different spatial positions (e.g., “… objective 14 is also used to project excitation radiation upon the sample 12. In an exemplary embodiment, objective 14 includes a chromatic lens as discussed below with reference to FIG. 2 … chromatic lens achieves a separation of various frequencies on the image plane because of differences in the refractive index of the lens at different wavelengths of incident light … At step 302, fluorophores of a sample are excited over a range of wavelengths over multiple planes of interest throughout the axial depth of the sample …” in paragraphs 32, 37, and 40);
(d) generating fluorescence excited by the excitation light with different wavelengths, at the different spatial positions of the labeled sample, forming fluorescence spectrums (e.g., “… axial position will be encoded by color, which may be subsequently encoded onto the pixel number of the sensor …” in paragraph 40); and
(e) detecting image information encoded in the fluorescence spectrums using detectors operable to resolve different wavelengths, thereby recording image signals of the sample at the different spatial positions (e.g., “… simultaneous acquisition of multiple planes in the sample … once the light has passed through the pinhole 26 it can be dispersed with one or more prisms or gratings (e.g., prism 28 in FIG. 1) … axial position will be encoded by color, which may be subsequently encoded onto the pixel number of the sensor …” in paragraphs 18 and 40).
 et al. also disclose (paragraph 31) that various “… fluorophores may be used …”, the method of Sinha et al. lacks an explicit description that the “fluorophores” comprise band-shifting florescence imaging probes that exhibit excitation-dependent emission bands.  However, fluorophores are well known in the art (e.g., see “… citric acid-based fluorescent dyes (CFDs) … dioxo-pyridine ring (DPR) … DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared) … luminescent composition comprises, consists, or consists essentially of a polymer or oligomer comprising a luminescent moiety formed or derived from a fluorophore or dye described herein. For example, in some cases, a luminescent composition comprises a "biodegradable photoluminescent polymer" or "BPLP." …” in paragraphs 42 and 62 of Yang et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorophore (e.g., “DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared)”) for the unspecified fluorophore of Sinha et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorophore (e.g., band-shifting florescence imaging probes that exhibit excitation-dependent emission bands) as the unspecified fluorophore of Sinha et al.
8 which is dependent on claim 7, while Sinha et al. also disclose (paragraph 31) that various “… fluorophores may be used …”, the method of Sinha et al. lacks an explicit description that the “fluorophores” are biodegradable photoluminescent polymers (BPLPs) or molecular fluorescent probes.  However, fluorophores are well known in the art (e.g., see “… citric acid-based fluorescent dyes (CFDs) … dioxo-pyridine ring (DPR) … DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared) … luminescent composition comprises, consists, or consists essentially of a polymer or oligomer comprising a luminescent moiety formed or derived from a fluorophore or dye described herein. For example, in some cases, a luminescent composition comprises a "biodegradable photoluminescent polymer" or "BPLP." …” in paragraphs 42 and 62 of Yang et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorophore (e.g., “luminescent composition comprises, consists, or consists essentially of a polymer or oligomer comprising a luminescent moiety formed or derived from a fluorophore or dye described herein. For example, in some cases, a luminescent composition comprises a "biodegradable photoluminescent polymer"”) for the unspecified fluorophore of Sinha et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorophore (e.g., cytocompatible  et al.
	In regard to claim 9 which is dependent on claim 7, while Sinha et al. also disclose (paragraph 31) that various “… fluorophores may be used …”, the method of Sinha et al. lacks an explicit description that the “fluorophores” are small molecular citrate-based photoluminescent dyes (CPDs) with identified structures of dioxopryridine (DPR).  However, fluorophores are well known in the art (e.g., see “… citric acid-based fluorescent dyes (CFDs) … dioxo-pyridine ring (DPR) … DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared) … luminescent composition comprises, consists, or consists essentially of a polymer or oligomer comprising a luminescent moiety formed or derived from a fluorophore or dye described herein. For example, in some cases, a luminescent composition comprises a "biodegradable photoluminescent polymer" or "BPLP." …” in paragraphs 42 and 62 of Yang et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorophore (e.g., “DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared)”) for the unspecified fluorophore of Sinha et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to e.g., small molecular citrate-based photoluminescent dyes (CPDs) with identified structures of dioxopryridine (DPR)) as the unspecified fluorophore of Sinha et al.
	In regard to claim 10 which is dependent on claim 7, Sinha et al. also disclose that the detectors are spectrometers, arrayed detectors or other wavelength-selective detectors (e.g., “… Once the light has passed through the pinhole, it can be dispersed with one or more prisms, gratings or other dispersive elements, so that the spot becomes, on a two-dimensional sensor at the image plane, a streak or band as different wavelengths are dispersed from the prism at different angles, so that the vertical spatial axis of the streak contains axial image information …” in paragraph 20).
	In regard to claim 11 which is dependent on claim 7, Sinha et al. also disclose that the spatial positions are axial positions relative to the excitation light (e.g., “… At step 302, fluorophores of a sample are excited over a range of wavelengths over multiple planes of interest throughout the axial depth of the sample …” in paragraph 40).
	In regard to claim 12 which is dependent on claim 7, Sinha et al. also disclose that the spatial positions are lateral positions relative to the excitation light or are three dimensional (e.g., “… fast volumetric imaging … In addition, a plurality of pinholes can be employed to increase throughput by obtaining an image from a different lateral position on the sample 12 …” in paragraphs 22 and 34).
	In regard to claim 13 which is dependent on claim 9, while Sinha et al. also disclose fine-tuning photophysical properties of the dyes for imaging optimization (e.g., “… As will be appreciated, fluorophores have varying properties rendering them more or less useful for a given microscopic application …” in paragraph 31), the method of Sinha et al. lacks an explicit description that fluorophore property optimization “for a given microscopic application” e.g., see Table I on pp. 20-21 of Yang et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorophore (e.g., comprising an amine optimized “for a given microscopic application”) for the unspecified fluorophore of Sinha et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorophore (e.g., comprising an amine optimized “for a given microscopic application”) as the unspecified fluorophore of Sinha et al.
	In regard to claim 15 which is dependent on claim 7, Sinha et al. also disclose that the fluorescence is generated in a one-photon excitation modality (e.g., “… At step 302, fluorophores of a sample are excited over a range of wavelengths …” in paragraph 40).
	In regard to claim 16 which is dependent on claim 15, Sinha et al. also disclose that the fluorescence is collimated using a second pair of lenses so that it can be confocally detected (e.g., “… Fluorophore emissions 22', rendered substantially parallel by the objective 14, pass into a tube lens 24, in an exemplary embodiment. The tube lens 24 brings the parallel wave trains 22' from the objective 14 originating at the focal planes of interest, e.g., focal planes A and B, into convergence at a confocal pinhole 26 …” in paragraph 34).
17 which is dependent on claim 16, Sinha et al. also disclose that the confocal detection is done by using a pinhole (e.g., “… confocal pinhole 26 …” in paragraph 34).
	In regard to claim 19 which is dependent on claim 7, Sinha et al. also disclose that the sample is a biological tissue or biological cells (e.g., “… It can be used, for example, in biology and other disciplines for characterizing samples …” in paragraph 3).
Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. in view of Yang et al. as applied to claim(s) 7 above, and further in view of Patton et al. (US 2010/0062429).
	In regard to claim 14 which is dependent on claim 7, while Sinha et al. also disclose (paragraph 31) that various “… fluorophores may be used …”, the method of Sinha et al. lacks an explicit description that the fluorescence is generated in a two-photon excitation modality.  However, fluorophores are well known in the art (e.g., see “… dyes may be applied to a wide variety of fluorescence-based detection and quantification strategies including, but not limited to … confocal and multiphoton laser scanning microscopy (CLSM) …” in paragraph 87 of Patton et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorophore (e.g., “dyes may be applied to a wide variety of fluorescence-based detection and quantification strategies including, but not limited to … confocal and multiphoton laser scanning microscopy ”) for the unspecified fluorophore of Sinha et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorophore (e.g., a two-photon excited dye) as the unspecified fluorophore of Sinha et al.
	In regard to claim 18 which is dependent on claim 7, while Sinha et al. also disclose (paragraph 31) that various “… fluorophores may be used …”, the method of Sinha et al. lacks an explicit description that the fluorescence is generated in a multi-photon excitation modality.  However, fluorophores are well known in the art (e.g., see “… dyes may be applied to a wide variety of fluorescence-based detection and quantification strategies including, but not limited to … confocal and multiphoton laser scanning microscopy (CLSM) …” in paragraph 87 of Patton et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorophore (e.g., “dyes may be applied to a wide variety of fluorescence-based detection and quantification strategies including, but not limited to … confocal and multiphoton laser scanning microscopy (CLSM)”) for the unspecified fluorophore of Sinha et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide e.g., a multi-photon excited dye) as the unspecified fluorophore of Sinha et al.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2017/0293127) in view of Tearney et al. (US 2007/0081236).
	In regard to claim 20, the cited prior art is applied as in claim 7 above.  The method of Sinha et al. lacks an explicit description that the spectrally encoded fluorescence imaging is spectrally encoded endoscopy.  However, Tearney et al. teach (paragraphs 4, 7, and 90) “… technology that could fill this gap between pathology and radiology would be of great benefit to patient management and health care … adapting confocal microscopy to endoscopic applications … endoscopic confocal microscopy … encode one dimension of spatial information in the optical spectrum …”.   Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the spectrally encoded fluorescence imaging of Sinha et al. for spectrally encoded endoscopy, in order to achieve “great benefit to patient management and health care”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884